Name: Decision No 2/96 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part of 9 December 1996 concerning the duties applied by the Slovak Republic to imports of processed agricultural goods originating in the Community
 Type: Decision
 Subject Matter: EU finance;  trade;  Europe;  agri-foodstuffs;  agricultural activity;  foodstuff
 Date Published: 1997-01-29

 Avis juridique important|21997D0129(01)Decision No 2/96 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part of 9 December 1996 concerning the duties applied by the Slovak Republic to imports of processed agricultural goods originating in the Community Official Journal L 026 , 29/01/1997 P. 0012 - 0020DECISION No 2/96 OF THE ASSOCIATION COUNCIL, ASSOCIATION BETWEEN THE EUROPEAN COMMUNITIES AND THEIR MEMBER STATES, OF THE ONE PART, AND THE SLOVAK REPUBLIC, OF THE OTHER PART of 9 December 1996 concerning the duties applied by the Slovak Republic to imports of processed agricultural goods originating in the Community (97/82/ECSC, EC, Euratom)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (1), and in particular to Article 6 (1) of Protocol 3 on trade between the Slovak Republic and the Community in agricultural products not covered by Annex II to the EC Treaty,Whereas under the provisions of Protocol 3 the Slovak Republic has undertaken to determine both the agricultural part and the non-agricultural part of the levies applied on import from the Community to the goods covered by that Protocol, and to reduce the non-agricultural part in accordance with the timetable set out in Table 2 of the Annex to the said Protocol;Whereas the Slovak Republic has calculated in accordance with Articles 1 and 2 of Protocol 3 the agricultural components which will, in accordance with the timetable referred to in Article 5 (2) of that Protocol, replace the current levies,HAS DECIDED AS FOLLOWS:Article 1 The duties applicable on import into the Slovak Republic to processed agricultural products originating in the Community and listed in Protocol 3 on trade between the Slovak Republic and the Community in agricultural products not covered by Annex II to the EC Treaty and are set out in the Annex to this Decision.Article 2 This Decision enters into force on 1 January 1997.Done at Bratislava, 9 December 1996.For the Association CouncilThe PresidentP. HAMZIK(1) OJ No L 359, 31. 12. 1994, p. 1.ANNEX Duties applied by the Slovak Republic to imports of processed agricultural products originating in the Community >TABLE>